DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5, 7-10, 13 and 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8-9, 13 and 16-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZINOVIEV (WO 2016141629).
Regarding claim 1, ZINOVIEV discloses, a method comprising (abstract, fig. 1-3): 
receiving, by at least one network node element, from a first user device, a call request for a call to a telephone number that is associated with a second user device (¶ 0080, a first subscriber initiates a call to a second subscriber, such as by dialing the phone number of the second subscriber using a cellular phone);
 determining, by the at least one network node element (fig. 1), that the first user device is associated with a user account having a credit value that is insufficient to complete the call between the first user device and the second user device (¶ 0081); 
setting, by the at least one network node element, a call duration timer to expire upon (¶ 0082, transient call just a few seconds after initial call attempt); and  
answering the call instructing, by the at least one network node element, after the setting of the call duration timer, to progress the call toward the second user device, thereby permitting the call to mature to a ringing state (¶ 0082-0083, call notification, 0027, 0032, the ringing time of the device in response to the transit call very short, starting to ringing and is disconnected immediately).
Regarding claim 6, ZINOVIEV discloses, further comprising:  instructing, by the at least one network node element, to release the call when the call duration timer expires (¶ 0082-0083, call duration few second, 0027, 0032, the ringing time of the device in response to the transit call very short, starting to ringing and is disconnected immediately).  
Regarding claim 8, ZINOVIEV discloses, wherein the at least one network node element comprises at least one of: a mobile switching center, a service control point, a prepaid balance manager, or any combination thereof (¶ 0038-0040).
Regarding claim 9, ZINOVIEV discloses, a call servicing network (abstract, fig. 1-3), comprising: 
at least one network node element configured to (fig. 1): 
receive, from a first user device, a call request for a call to a telephone number that is associated with a second user device (¶ 0080, a first subscriber initiates a call to a second subscriber, such as by dialing the phone number of the second subscriber using a cellular phone); 
determine that the first user device is associated with a user account having a credit value that is insufficient to complete the call between the first user device and the second user device (¶ 0081); 
set a call duration timer to expire upon answering the call (¶ 0082, transient call just a few seconds after initial call attempt); and 
instruct, after the call duration timer is set, to progress the call toward the second user device, thereby permitting the call to mature to a ringing state (¶ 0082-0083, call notification, 0027, 0032, the ringing time of the device in response to the transit call very short, starting to ringing and is disconnected immediately).
Regarding claim 16, ZINOVIEV discloses, wherein the at least one network node element comprises at least one of: a mobile switching center, a service control point, a prepaid balance manager, or any combination thereof (¶ 0038-0040). 
 Regarding claim 17, ZINOVIEV discloses, wherein the at least one network node element comprises at least a first network node element and a second network node element (¶ 0038-0040). 
 Regarding claim 18, ZINOVIEV discloses, wherein the first and second network node elements comprise at least two of: a mobile switching center, a service control point, a prepaid balance manager, or any combination thereof (¶ 0038-0040). 
 Regarding claim 19, ZINOVIEV discloses, wherein the at least one network node element is further configured to: instruct to release the call when the call duration timer expires (¶ 0082-0083, call duration few second, 0027, 0032, the ringing time of the device in response to the transit call very short, starting to ringing and is disconnected immediately).  
Regarding claim 20, ZINOVIEV discloses, wherein the at least one network node element comprises at least a first network node element and a second network node element (¶ 0037-0038).
  Regarding claim 21, ZINOVIEV discloses, wherein the first and second network node elements comprise at least two of: a mobile switching center, a service control point, a prepaid balance manager, or any combination thereof (¶ 0038-0040).  
Regarding claim 22, ZINOVIEV discloses, a method comprising: 
programming at least one network node element to: 
receive, from a first user device, a call request for a call to a telephone number that is associated with a second user device (¶ 0080-0081),  determine that the first user device is associated with a user account having a credit value that is insufficient to complete the call between the first user device and the second user device (¶ 0081-0083); set a call duration timer to expire upon answering the call (¶ 0081-0083); and instruct, after the call duration timer is set, to progress the call toward the second user device, thereby permitting the call to mature to a ringing state (¶ 0082-0083, call duration few second, 0027, 0032, the ringing time of the device in response to the transit call very short, starting to ringing and is disconnected immediately).  
Regarding claim 23, ZINOVIEV discloses, further comprising: programming the at least one network node element to: instruct to release the call when the call duration timer expires (¶ 0082-0083, call duration few second, 0027, 0032, the ringing time of the device in response to the transit call very short, starting to ringing and is disconnected immediately).  
Regarding claim 24, ZINOVIEV discloses, wherein the at least one network mode element comprises at least one of: a mobile switching center, or a service control point, a prepaid balance manager, or any combination thereof (¶ 0038-0040).  
Regarding claim 25, ZINOVIEV discloses, further comprising: programming the at least one network node element to: instruct to release the call when the call duration timer expires (¶ 0082-0083, call duration few second, 0027, 0032, the ringing time of the device in response to the transit call very short, starting to ringing and is disconnected immediately).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAWAR IQBAL/Primary Examiner, Art Unit 2643